Opinion by
Judge Richards :
The statutes prohibiting the sale of spirituous, vinous and malt liquors without a license were never intended to interfere with the traffice of fruits preserved in liquors. If under the pretense of selling fruits, he should in fact be trafficking in liquors, he would be liable to the penalties denounced; but this is not claimed by the commonwealth in the case at bar. The act specified in the indictment is the sale of “a bottle of brandy peaches” and the uncontested proof shows that they were “peaches preserved in brandy and in-cased in a glass bottle, being such canned fruit of that name and brand as is usually sold by grocers in the regular course of trade.”

Hill & Alcorn, for appellant.

Judgment -reversed and the cause remanded with directions to sustain the demurrer to the indictment.
Judgment reversed.